DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered. 

Status of Rejections 

Claims 1, 3, 4, and 7-19 are pending. Amendments to claims 1, 13, 15, 16, and 19 filed on 10/26/2021 are acknowledged. 

The previous rejection of claims 1, 3, 4, and 7-19 under 35 USC 112 (a) for lack of written description are withdrawn in view of amendments of the claims by the applicants.  

The previous rejection of claims 1, 3, 4, and 7-18 under 35 USC 112 (b) are withdrawn in view of amendments of the claims by the applicants.  

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In lines 6-8, it is unclear if the applicants intended to write “treating the water supplied from the domestic water tank, in a water purification system of the pure water replenishment system” instead of “treating the water supplied from the domestic water tank, with a water purification system of the pure water replenishment system.” 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7, 8, 11-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0167037 (hereinafter called Rheaume37), in view of US pre-grant patent publication no. 2017/0341019 (hereinafter called Rheaume19), and US pre-grant patent publication no. 2004/0038089 (hereinafter called Hoffjan).
 
Regarding claims 1 and 19, Rheaume37 discloses a PEM-based inert gas generating system 10 on a vehicle (see Fig. 1 and paragraphs 0001 and 0010), the system 10 comprising a proton exchange membrane (PEM) inerting system 26 having a PEM 26E (see Fig. 1 and paragraph 0014). Rheaume37 further discloses that a water tank 38 in fluid communication with the PEM inerting system 26 can be configured to receive purified makeup water, thus teaching a pure water replenishment system in fluid communication with the PEM inerting system to replenish water lost during operation of the PEM inerting system (see Fig. 1 and paragraph 0019). 
Rheaume37 further discloses that the pure water replenishment system includes a water purification system to treat water and generate distilled water (reads on pure water) to be supplied to the PEM inerting system generation of (see Fig. 1 and paragraph 0019).  

Rheaume37 further discloses that the PEM inerting system 26 comprises: an electrochemical cell comprising a cathode 26C and an anode 26A separated by a proton exchange membrane 26E (reads on a separator comprising an ion transfer medium); a cathode fluid flow path in operative fluid communication with the cathode 26C between a cathode fluid flow path inlet and a cathode fluid flow path outlet (see Fig. 1); a cathode supply fluid flow path between a cathode gas supply source 12 and the cathode fluid flow path inlet (see Fig. 1 and paragraph 0010); an anode fluid flow path in operative fluid communication with the anode 26A, including an anode fluid flow path outlet; an electrical connection to a power source 27 (see Fig. 1 and paragraph 0013); and an inerting gas flow path in operative fluid communication with the cathode flow path outlet and the contained volume 30 (see Fig. 1 and paragraph 0011). It is evident that when an amount of inerting gas depleted in oxygen is supplied to the contained volume 30, an equivalent amount of gas present in the contained volume 30 would need to be taken out of the contained volume 30. It is also evident that gas present in the contained volume 30 is more oxygen-depleted than the atmospheric air. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the above-modified system by using the contained volume 30 as the cathode supply gas source.  

Rheaume37 does not disclose that there is a catalyst at the cathode, and a catalyst at the anode.

Rheaume19 teaches use of a catalyst at the cathode suitable for performing the needed oxygen-reduction reaction at the cathode, and a catalyst at the anode suitable for performing the needed reaction for electrolysis of water at the anode (see paragraph 0013).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rheaume37 by having a catalyst at the cathode, and a catalyst at the anode as taught by Rheaume19. The person with ordinary skill in the art would have been motivated to make this modification, because Rheaume19 teaches that the advantage of the modification would be promotion of the oxygen-reduction reaction at the cathode, and the reaction for electrolysis of water at the anode (see paragraph 0013).

Rheaume37 in view of Rheaume19 does not explicitly teach that at least some water is supplied to the pure water replenishment system from a domestic water tank onboard the aircraft, and that the pure water replenishment system comprises a water purification system to treat the water supplied from the domestic water tank and generate pure water to be supplied to the PEM. 

The term “domestic water” in the context of an aircraft is interpreted according to the disclosure of the instant application and the applicants’ remarks in their communication dated 08/25/2021.  The applicants state in 2nd paragraph, page 8, of their communication dated 08/25/2021 that “(A) domestic water supply related to a vehicle is a general water supply onboard the vehicle. Such definition is provided in, at least, paragraph [0069] of the Application (Application as-filed, ¶ [0069]). The domestic water supply of an aircraft is the onboard general-purpose water supply, which can include water source for potable water onboard the aircraft. This is distinct from specific purpose/use water supplies, such as deionized or pure water, which is not potable.” Thus any onboard general-purpose water supply is interpreted to mean “domestic water supply.”

Hoffjan teaches an onboard general purpose water supply system (reads on domestic water supply), wherein water is obtained from a turbine exhaust, gray or contaminated water, and fresh water from an external fresh water source or from an evaporator condenser; water is treated in different steps, for example, a purification step or a salination step; stored in tanks 12 and 16; and a water distribution system for supplying treated or untreated water to various applications, for example, to an air conditioning system 20 for humidifying the air in an aircraft, for drinking water and shower water purposes, and for toilet flushing purposes  (see Fig. and paragraphs 0018-0021, 0027, and 0032). One of ordinary skill in the art would have recognized that water obtained from a turbine exhaust would be pure water, and water obtained from other sources like fresh water from an external fresh water source could be treated in various purification steps like passing through the charcoal filters 15 taught by Hoffjan to obtain pure water.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Rheaume37 in view of Rheaume19 by supplying water to the pure water replenishment system from an onboard domestic water tank such as the domestic water tanks 12 and 16 taught by Hoffjan. The person with ordinary skill in the art would have been motivated to make this modification, because the water stored in the domestic water tanks 12 and 16 is pure water suitable for use in the pure water replenishment system. Putting the water from the pure water replenishment system back into the same domestic water tank would have been obvious to one of ordinary skill in the art, because of the need to conserve the limited water supplies in the aircraft.

Regarding claim 3, Rheaume37 further discloses that the pure water replenishment system includes a water purification system to treat water and generate pure water to be supplied to the PEM inerting system comprising activated charcoal (reads on an adsorbent), a reverse osmosis filtration system (reads on a filter and a membrane separator), or generation of distilled water (thus implicitly teaching use of a condensing separator) (see Fig. 1 and paragraph 0019).  

Regarding claim 4, Rheaume37 further discloses that the pure water replenishment system comprises a container 38 filled with pure water (see Fig. 1 and paragraph 0019). 

Regarding claim 7, Rheaume37 discloses that the pure water replenishment system includes a water purification system that generates distilled water, thus implicitly teaching use of a condenser (see Fig. 1 and paragraph 0019).  

Regarding claim 8, Rheaume37 discloses that the water purification system comprises a reservoir tank 38 to receive pure water from the water purification system (see Fig. 1 and paragraph 0019). 

Regarding claim 11, Rheaume37 discloses that the water purification system includes an activated charcoal filter (reads on a particulate filter) (see paragraph 0019).
  
Regarding claim 12, Rheaume37 discloses that the water purification system includes an activated charcoal filter (reads on an organic filter) and a reverse osmosis module (see paragraph 0019).

Regarding claims 13 and 21, putting the water from the pure water replenishment system back into the same domestic water tank would have been obvious to one of ordinary skill in the art, because of the need to conserve the limited water supplies in the aircraft.

Regarding claim 14, Rheaume37 discloses a pump 36 configured to supply water to the water purification system (see Fig. 1 and paragraph 0010).

Regarding claim 15, Rheaume37 discloses that the PEM inerting system generates an inert gas for use on the vehicle and wherein the inert gas is provided to at least one of a vehicle fuel tank ullage space, and a vehicle fire suppression system (see paragraph 0001).
 
Regarding claim 16, Rheaume37 discloses that a recapture loop is configured to direct at least one of moisture and water from an output of the PEM inerting system back into the PEM inerting system (see Fig. 1 and paragraph 0034).

Regarding claim 17, Rheaume37 discloses that the recapture loop includes a water recovery unit 32 and a cooling unit (see Fig. 1), both reading on a water treatment system.
PEM inerting system (see Fig. 1 and paragraph 0019).

Regarding claim 18, Rheaume19 discloses a controller 36 configured to control operation of the pure water replenishment system (see Fig. 1 and paragraphs 0028-0030). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system by adding a controller configured to control operation of the pure water replenishment system as taught by Rheaume19. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).  
.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0167037 (hereinafter called Rheaume37), in view of US pre-grant patent publication no. 2017/0341019 (hereinafter called Rheaume19), and US pre-grant patent publication no. 2004/0038089 (hereinafter called Hoffjan), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2004/0188352 (hereinafter called Dey).  
 
Rheaume37 in view of Rheaume19 and Hoffjan does not explicitly teach that the water purification system comprises at least one treatment component configured to pre-treat the water prior to entering the water purification system, wherein the at least one treatment component comprises an ultraviolet light source.  

Dey teaches a water purification system comprising inter alia a UV disinfection unit 19 used as a sterilant in the preparation of high-purity water (see Fig. 1 and paragraph 0034).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rheaume37 in view of Rheaume19 and Hoffjan by adding a treatment component configured to pre-treat the water prior to entering the water purification system, wherein the at least one treatment component comprises an ultraviolet light source as taught by Dey. The person with ordinary skill in the art would have been motivated to make this modification, because Dey teaches that the advantage of the modification would be sterilization of water (see paragraph 0034). 

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3, 16, 17, and 19 of the instant application are provisionally rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 7-11 of U.S. Patent No. 10,532,311 (the ‘311 patent), in view of French patent application publication no. FR 2949479 (hereinafter called Pascal), and US pre-grant patent publication no. 2004/0038089 (hereinafter called Hoffjan).
Claims 1-5 and 7-11 of the '311 patent teach the following:

Regarding claims 1, 5, and 19 of the instant application, claims 1-5 and 7-11 of the '311 patent teach a system for generating inerting gas on a vehicle, the system comprising: a proton exchange membrane (PEM) inerting system; and a water replenishment system configured to provide water to the PEM inerting system, wherein the water replenishment system is in fluid communication with the PEM inerting system to replenish water lost during operation of the PEM inerting system. Claims 1 and 7 of the '311 patent further teach that the PEM inerting system comprises: an electrochemical cell comprising a cathode and an anode separated by a separator comprising an ion transfer medium; a cathode fluid flow path in operative fluid communication with a catalyst at the cathode between a cathode fluid flow path inlet and a cathode fluid flow path outlet; a cathode supply fluid flow path between a cathode gas supply source and the cathode fluid flow path inlet; an anode fluid flow path in operative fluid communication with a catalyst at the anode, including an anode fluid flow path outlet; an electrical connection to a power source or power sink; and an inerting gas flow path in operative fluid communication with the cathode flow path outlet and the cathode supply gas source.  

Claims 1-5 and 7-11 of the '311 patent do not disclose that at least some water is supplied to the pure water replenishment system from a domestic water tank onboard the aircraft, and that the pure water replenishment system comprises a water purification system to treat the water supplied from the domestic water tank and generate pure water to be supplied to the PEM

Hoffjan teaches an onboard general purpose water supply system (reads on domestic water supply), wherein water is obtained from a turbine exhaust, gray or contaminated water, and fresh water from an external fresh water source or from an evaporator condenser; water is treated in different steps, for example, a purification step or a salination step; stored in tanks 12 and 16; and a water distribution system for supplying treated or untreated water to various applications, for example, to an air conditioning system 20 for humidifying the air in an aircraft, for drinking water and shower water purposes, and for toilet flushing purposes  (see Fig. and paragraphs 0018-0021, 0027, and 0032). One of ordinary skill in the art would have recognized that water obtained from a turbine exhaust would be pure water, and water obtained from other sources like fresh water from an external fresh water source could be treated in various purification steps like passing through the charcoal filters 15 taught by Hoffjan to obtain pure water.

Pascal teaches that PEM electrolyzers must be fed with extremely pure water because the impurities pollute the PEM membrane, and therefore, PEM electrolyzers require the use of
water purification systems (see page 3, 5th paragraph). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by claims 1-5 and 7-11 of the '311 patent by adding a water purification system as taught by Pascal to the water replenishment system taught by claims 1-5 and 7-11 of the '311 patent, and supplying water to the pure water replenishment system from an onboard domestic water supply such as the one taught by Hoffjan. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that water obtained from a turbine exhaust would be pure water, and water obtained from other sources like fresh water from an external fresh water source could be treated in various purification steps like passing through the charcoal filters 15 taught by Hoffjan to obtain pure water.

Regarding claim 3, claim 9 of the '311 patent further teaches that the pure water replenishment system includes a condensing separator.  

Regarding claims 16 and 17 of the instant application, claims 2-4 and 9-12 of the '311 patent further teaches a recapture loop configured to direct at least one of moisture and water from an output of the PEM inerting system back into the PEM inerting system.

Response to Arguments 

Applicant remarks are shown in italics below.

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert in the 3rd paragraph of page 8 of their communication dated 05/18/2022 that although Hoffjan may be considered a domestic water supply in that it generates water onboard for use, it is not a domestic water tank. Applicants' arguments are not persuasive, because Hoffjan not only teaches a domestic water supply, but teaches at least two water tanks 12 and 16 (see Fig. and paragraphs 0018-0021). Since the two water tanks 12 and 16 store domestic water, both water tanks 12 and 16 are considered to be domestic water tanks.

Regarding the rejection of claim 13 under 35 USC 103, Applicants further argue on page 9,  2nd paragraph, of their communication that there is no teaching or suggestion in Hoffjan, or any other reference, of taking water from a domestic tank (or a buffer tank), using such water in an inerting system, and then putting the water back into that same domestic water tank. Applicants' arguments are not persuasive, because it has been held by the courts that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, one of ordinary skill in the art would have recognized that water stored in the domestic water tanks 12 and 16 is pure water suitable for use in an inerting system. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Rheaume37 in view of Rheaume19 by supplying water to the pure water replenishment system from an onboard domestic water tank such as the domestic water tanks 12 and 16 taught by Hoffjan. Putting the water from the pure water replenishment system back into the same domestic water tank would have been obvious to one of ordinary skill in the art, because of the need to conserve the limited water supplies in the aircraft.

Related References Cited but not Applied

Pertinent references of interest are US patent no. 6,179,986, international patent application publication no. WO 2009/073175, and international patent application publication no. WO 2013/140312.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795